IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,340; AP-75,341; AP-75,342; AP-75,343


EX PARTE VIRGIL LEROY HILL,  Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
            CAUSE NOS. 00-204, 00-205, 00-206, 00-207 IN THE 235th JUDICIAL            
                      DISTRICT COURT OF COOKE COUNTY


Per Curiam.
O P I N I O N



 These are post-conviction applications for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of four
separate aggravated sexual assault offenses, and the punishment was assessed at
imprisonment for life in each cause.  Applicant appealed, and his convictions were affirmed.
Hill v. State, No. 2-01-265, 266, 267, 268-CR (Tex. App. -- Fort Worth, delivered March
21, 2002, no pet.).
	Applicant contends that he was denied an opportunity to file petitions for
discretionary review because his appellate attorney did not timely notify him that his
convictions had been affirmed or that he could seek discretionary review, pro se.  The trial
court, based upon an affidavit from appellate counsel, has entered findings of fact that
counsel failed to notify Applicant that he could seek discretionary review, pro se.  
	Habeas corpus relief is granted, and Applicant is granted leave to file out-of-time
petitions for discretionary review from his convictions in cause numbers 00-204, 00-205, 00-206, 00-207 from the 235th Judicial District Court of Cooke County.  Applicant is ordered
returned to the point at which he can file a meaningful petitions for discretionary review.  For
purposes of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if
the Court of Appeals' decisions had been rendered on the day the mandate of this Court
issues.  We hold that should Applicant desire to seek discretionary review, he must take
affirmative steps to see that his petitions are filed in the Court of Appeals within thirty days
of the date the mandate of this Court has issued.
 
DELIVERED: February 15, 2006
DO NOT PUBLISH